Citation Nr: 1146665	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating higher than 10 percent for residuals of a left tibia eminence fracture with medial meniscus tear, status post internal fixation and anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to March 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the RO issued a decision granting the Veteran's claim for service connection for residuals of a left tibia eminence fracture with medial meniscus tear, status post internal fixation and anterior cruciate ligament repair, and assigning an initial 10 percent rating for this disability retroactively effective as of March 18, 2005, the date of receipt of this claim.  A higher 100 percent rating was assigned as of August 11, 2005, based on surgical or other treatment for this disability necessitating convalescence - see 38 C.F.R. § 4.30, and a 0 percent (i.e., noncompensable) rating was assigned as of October 1, 2005, upon termination of that temporary 100 percent rating.  That September 2005 decision also granted the Veteran's claim for service connection for degenerative disc disease of the lumbosacral spine and assigned an initial 10 percent rating for this disability also retroactively effective from March 18, 2005.

He filed a timely notice of disagreement (NOD) in February 2006, in response, concerning the termination (curtailing) of the temporary 100 percent rating for his left knee disability as of October 1, 2005.  He indicated that he was still on crutches in October 2005, when that rating terminated, and that he wore a metal brace until January 2006.  He also disagreed with the 0 percent rating eventually and then currently assigned for this left knee disability since he continued to have pain and instability in this knee.  The RO subsequently issued another decision in July 2006 granting another temporary 100 percent convalescent rating for the left knee disability as of June 5, 2006, with resumption of the 0 percent rating for this disability as of September 1, 2006.  Yet another RO decision later that year, in September 2006, also extended the temporary 100 percent convalescent rating during the intervening period from October 1 to December 1, 2005, and increased the rating for this disability from 0 to 10 percent as of that December 1, 2005 terminal date.  Also, the RO reaffirmed the Veteran additionally was entitled to this temporary 100 percent convalescent rating as of June 5, 2006, and that the 10 percent rating for this disability would resume as of September 1, 2006.

In a September 2007 statement in support of claims (on VA Form 21-4138), the Veteran indicated he wanted higher ratings for his low back and left knee disabilities.  He asked the RO to obtain his medical records from the VA medical center (VAMC) and schedule an examination to support his claims.

The RO subsequently issued a statement of the case (SOC) in December 2007 regarding these claims for higher ratings for his left knee and low back disabilities, also concerning an additional claim for a higher rating for a left ankle disability rated as 0-percent disabling.

In response to that SOC, the Veteran submitted a substantive appeal (VA Form 9) in February 2008 reiterating that his left knee disabilities - referring to all components of it - should be evaluated higher, as 30-percent disabling, and that his low back disability also should be evaluated higher since he has incapacitating episodes.  Since he did not address the other claims concerning the temporary 100 percent convalescent rating for his left knee disability and the rating for his left ankle disability, he did not complete the steps necessary to perfect his appeal of these other claims to the Board.  See 38 C.F.R. § 20.200 (2011).  So those other claims are no longer at issue.  Therefore, the supplemental SOCs (SSOCs) since issued in December 2008 and May 2009 only addressed the claims still being appealed, for ratings higher than 10 percent for the left knee and low back disabilities.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran has not had VA compensation examinations assessing the severity of these disabilities since March 2009, so for more than 21/2 years, and he alleges they have continued to get progressively worse - including, in the case of his left knee, in spite of his surgery and convalescence.  Hence, he needs to be reexamined to reassess the severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule VA compensation examinations to reassess the severity of the Veteran's low back and left knee disabilities.  All necessary diagnostic testing and evaluation should be performed.

To facilitate making the necessary determinations to address the applicable rating criteria, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history of these disabilities, including a complete copy of this remand. 

(a) When reassessing the severity of these disabilities, the examiner should measure range of motion and indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment as a consequence of these several factors, such as additional limitation of motion during prolonged, repetitive use of his low back and left knee or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

(b) Comment also is needed concerning whether there is left knee arthritis and/or instability or subluxation and, if there is, whether it is slight/mild, moderate or severe.

(c) Additionally, if there is neurological impairment associated with the low back disability, including radiculopathy or sciatic neuropathy affecting the lower extremities, then the examiner should specify the affected nerve and indicate the severity of this impairment (incomplete versus complete paralysis of this nerve) in terms of whether it is mild, moderate, moderately severe, or severe. 


(d) Also, when reassessing the severity of the underlying low back disability and determining range of motion, measurements are needed for forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

(e) The examiner should comment, as well, on whether the Veteran's lumbar degenerative disc disease (DDD) (i.e., intervertebral disc syndrome (IVDS)) causes incapacitating episodes* and, if so, the frequency and total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a , Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.


2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


